Electronically Filed
                                                      Supreme Court
                                                      SCAD-12-0000822
                                                      23-JAN-2013
                                                      10:19 AM



                          SCAD-12-0000822

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                   HARRY E. ELIASON, Respondent.


                        ORIGINAL PROCEEDING
                         (ODC 10-058-8892)

                         ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the Report and Recommendation of
 the Disciplinary Board of the Supreme Court of the State of
 Hawai#i, the Stipulation of Facts, Conclusions of Law and
 Proposed Recommendation for Discipline reached by Respondent
 Harry E. Eliason and the Office of Disciplinary Counsel (ODC),
 and the record, it appears Respondent Harry E. Eliason failed to
 communicate with his client in a timely manner, failed to
 maintain a client trust account, failed to deposit unearned
 client funds into a client trust account but, rather, commingled
 unearned client funds with his personal funds, failed to maintain
 financial records of the receipt and disbursement of client
 funds, and failed to properly withdraw from representation or
provide a refund to his client in a timely manner, in violation
of Rules 1.4(a), 1.15(a)(1), 1.15(a)(2), 1.15(c), 1.15(d),
1.15(f)(3), and 1.16(d) of the Hawai#i Rules of Professional
Conduct.   In aggravation, we find Respondent Eliason has a single
prior discipline, a 2003 informal admonition, committed multiple
violations in the present matter, and has substantial experience
in the practice of law.   In mitigation we find Respondent Eliason
fully and freely cooperated with ODC and the Disciplinary Board
throughout the proceedings, agreed to participate in a Voluntary
Settlement Conference, and expressed remorse for his actions.
Therefore, it appearing suspension is warranted,
           IT IS HEREBY ORDERED that Respondent Harry E. Eliason
is suspended for a period of 45 days from the practice of law in
this jurisdiction, effective 30 days after the date of entry of
this order, as authorized by Rules 2.3(a)(2) and 2.16(d) of the
Rules of the Supreme Court of the State of Hawai#i (RSCH).
           IT IS FURTHER ORDERED that Respondent Eliason shall
complete, at his own expense, a course on the appropriate
management of client funds, including an audit of Respondent
Eliason’s general and client trust accounts, offered by the
Practicing Attorneys Liability Management Society, within 180
days after of the date of entry of this order, and shall submit
proof of completion to this court and to the Disciplinary Board
within 10 days of completion of said course.
           IT IS FURTHER ORDERED that Respondent Eliason shall
submit an affidavit demonstrating compliance with RSCH Rule
2.16(d) within 10 days after the effective date of his

                                 2
suspension.
          IT IS FURTHER ORDERED that Respondent Eliason shall pay
all costs of the proceedings, as approved upon a timely
submission of a bill of costs, as authorized by RSCH Rule 2.3(c).
          IT IS FURTHER ORDERED that the Disciplinary Board shall
remind Respondent Eliason that he may not resume the practice of
law until reinstated by order of this court, pursuant to RSCH
Rule 2.17.
          DATED: Honolulu, Hawai#i, January 23, 2013.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack




                                3